Citation Nr: 0600355	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from January 1966 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) 
located in Cleveland, Ohio.  That decision denied entitlement 
to service connection for hepatitis C.  The veteran was 
notified of that decision and he appealed to the Board for 
review.  

Following a review of the claims folder the Board concluded 
that the claim should be remanded for the purpose of 
obtaining additional information.  Hence, in March 2004, the 
claim was remanded to the RO via the Appeals Management 
Center (AMC).  The claim has since been returned to the Board 
for review.  

The Board notes that the veteran has insinuated that he is 
unemployable and now suffers from some type of psychiatric 
disorder, to include a bipolar disorder or post-traumatic 
stress disorder, which may, or may not, be related to his 
military service.  He has suggested that his psychiatric 
disability was caused by his covert intelligence duties, and 
that this condition now prevents him from obtaining and 
maintaining gainful employment.  These issues have not been 
addressed by the RO.  Hence, they are not before the Board 
and they referred back to the RO for additional development 
and processing.  


FINDINGS OF FACT

On May 5, 2005, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he had withdrawn his appeal on the issue of entitlement 
to service connection for hepatitis C.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue involving entitlement to 
service connection for hepatitis C have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In May 2005, the veteran sent a letter to the AMC stating 
that he did not want to receive treatment, monies, or any 
other benefit from the VA with respect to his hepatitis C 
claim.  He further wrote:

Don't worry about my claim.  I don't want 
anything from the VA but an apology would 
have been nice. . . .

It is apparent to the Board that the veteran has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.




ORDER

Entitlement to service connection for hepatitis C is 
dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


